Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize: applicant has amended claim 10 to recite/focus on the how the items presented are selected and that the if a menu/selection is (availability message) sent is based on the speed of vehicles (i.e. sending to a single vehicle based on the traffic flow/congestion not necessarily the speed of the singular vehicle which is receiving the message)
Claims 1-9 have been cancelled. Claim 15 has been cancelled.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis-numbered claims 16-17 been renumbered to 21-22.
Original Claims 16-20 (which were all dependent claims of cancelled independent claim 15) have also been cancelled.
Allowable Subject Matter
Claims 10-14, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the independent claim no prior art was found to teach the selection of a plurality of items and if that selection should be sent to a vehicle based on the speeds of multiple vehicles (i.e. of the whole traffic flow/surrounding vehicles). Found prior art is either teaches the presenting of an option based on the speed of a singular vehicle/the receiving vehicle (i.e. is the vehicle going slow enough that a drone delivery is possible). Other prior art found teaches identification of areas where traffic flow (i.e. speeds of vehicle) is such that an advertisement would be proper, this varies in that (I) the selection of the items being advertised isn’t chosen based on the speed and (II) when drones are used in these publications it is to provide the advertisement (either using a screen on them, aerial formation, etc) which is different than the advertisement which is sent to the applicant’s vehicle. As such the principles of operation of the various inventions are different from the applicant’s such that a 103 combination would be improper/hindsight bias. In otherwords, while individual components and/or steps of the applicants claimed method can be found how they are found in the prior art/how they are functioning in their respective individual publications would require improper hindsight bias to achieve the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9305280 B1; CN 107293238 A; US 20170372259 A1; US 20190073624 A1; US 20200349852 A1; US 20200410540 A1; US 20150120094 A1; US 20170147976 A1; US 20160189098 A1; US 20070030175 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661